 



Exhibit 10.5
THE LAMSON & SESSIONS CO.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(POST-2004)
ARTICLE I
PURPOSE OF THE PLAN
     The Lamson & Sessions Co. (the “Company”), hereby adopts The Lamson &
Sessions Co. Deferred Compensation Plan for Non-Employee Directors (Post-2004)
(the “Plan”), effective January 1, 2005 (the “Effective Date”). The Plan was
formed as a result of a spin-off of the portion of The Lamson & Sessions Co.
Deferred Compensation Plan for Non-Employee Directors (as amended and restated
as of April 30, 2004) (the “Prior Plan”) that was attributable to the deferrals
and contributions made by or on behalf of those active and terminated
participants in the Prior Plan attributable to services performed on or after
January 1, 2005. The Plan is a successor plan to the Prior Plan.
     The purpose of The Lamson & Sessions Co. Deferred Compensation Plan for
Non-employee Directors (Post-2004) is to provide any Director of the Company
with the option to defer receipt of the compensation payable to him or her for
services as a Director on and after January 1, 2005 and to help build loyalty to
the Company through increased investment in Company stock.
ARTICLE II
DEFINITIONS
     As used herein, the following words shall have the meanings stated after
them unless otherwise specifically provided:
     2.1 “Change in Control” shall be deemed to have occurred if any of the
following events shall occur, and if such event constitutes a change in the
ownership or control of the Company, or in the ownership of a substantial
portion of the assets of the Company (for purposes of Section 409A of the Code):
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 15% (20%, effective
May 5, 2005) or more of either: (A) the then-outstanding shares of common stock
of the Company (the “Company Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary of the Company,
or (4) any acquisition by any Person pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 2.1.

 



--------------------------------------------------------------------------------



 



     (ii) Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason (other
than death or disability) to constitute at least a majority of the Board of
Directors of the Company; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors of the Company; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Company Common Stock and Voting Stock of the Company, as the
case may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 15% (20%, effective
May 5, 2005) or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination, or the combined
voting power of the then-outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors of the Company, providing for such Business
Combination; or
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
     2.2 “Committee” shall mean the Governance, Nominating and Compensation
Committee of the Company’s Board of Directors.
     2.3 “Company” shall mean The Lamson & Sessions Co.
     2.4 “Director” shall mean any non-employee director of the Company.

- 2 -



--------------------------------------------------------------------------------



 



     2.5 “Trust Agreement” shall mean the Trust Agreement dated as of
February 28, 1991, as amended, entered into between the Company and the Trustee
in connection with the Plan.
     2.6 “Trustee” shall mean National City Bank, any corporate successor to a
majority of its trust business, or any successor Trustee hereunder.
ARTICLE III
ELECTIONS BY DIRECTORS
     3.1 ELECTION TO DEFER. No later than June 30 of any year, a Director may
elect to defer payment of the compensation payable to him or her for future
services as a Director commencing January 1 of the following year. If a Director
initially becomes a Director after the beginning of any calendar year, the
Director may elect to defer payment of the compensation payable to him or her
for future services as a Director. Such election must be made within thirty days
after he or she initially becomes a Director and shall be made on an election
form specified by the Committee (“Election Form”). Once an election becomes
effective pursuant to this Article, the election shall be irrevocable and remain
in effect until the electing Director is no longer a director of the Company.
     3.2 EFFECTIVENESS OF ELECTIONS. Initial elections shall be effective six
months after the delivery of an Election Form to the Committee except for
elections made prior to the original effective date of this Plan, January 1,
1991. Subject to the provisions of Article V, amounts deferred pursuant to such
elections shall be distributed at the time and in the manner set forth in such
election. Subject to the terms of Section 3.3 below, amendments to Election
Forms permitted under the Plan shall be effective immediately after the delivery
of the amended Election Form to the Committee and shall apply to all
compensation payable for services as a Director after any such amendment was
made.
     3.3 AMENDMENT AND TERMINATION OF ELECTIONS. A Director may terminate or
amend his or her election to defer payments of compensation in a written notice
delivered to the Committee on or before December 31 of the calendar year
preceding the calendar year as of which the amendment is to take effect. Either
a termination or amendment shall be permitted only one time after the initial
election becomes effective and shall apply to all compensation payable for
services as a Director commencing as of the calendar year after such amendment
or termination was made. Notwithstanding the foregoing, all Directors shall be
given the opportunity to amend Election Forms in connection with any amendment
of the Plan and, if a Director chooses to so amend his or her Election Form,
such amendment will be effective immediately and shall apply to all compensation
payable for services as a Director commencing as of the calendar year after any
such amendment was made and any such amendment will not count as a Director’s
only permitted amendment pursuant to the second sentence of this Section 3.3.
Amendments which serve only to change the beneficiary designation shall be
permitted at any time and as often as necessary. Amounts credited to a
Director’s account pursuant to Section 4.2 hereof prior to the effective date of
any termination or amendment shall not be affected thereby and shall be paid at
the time and in the manner specified in the election form in effect when the
deferral occurred.
ARTICLE IV
ACCOUNTS AND INVESTMENTS
     4.1 CONTRIBUTIONS. The Company shall transfer an amount equal to one
hundred percent (100%) of the compensation deferred pursuant to this Plan to the
Trustee if the Director elects to have such compensation invested in Company
stock. Such transfer shall be made within thirty

- 3 -



--------------------------------------------------------------------------------



 



days after such deferred amounts would otherwise have been paid to the Director.
A 25% match of the amount of the compensation deferred will be issued to the
Director in Restricted Shares (as such term is defined in the Company’s 1998
Incentive Equity Plan, as amended (the “1998 Plan”)). Such Restricted Shares
will be issued under the 1998 Plan and subject to the terms and conditions set
forth in the 1998 Plan. The Restricted Shares shall be issued at the same time
the deferred amounts are paid to the Trustee.
     4.2 ESTABLISHMENT OF ACCOUNTS. The Trustee shall establish a separate
“Deferred Compensation Account” for any Director who defers compensation
pursuant to the Plan. Amounts deferred by each Director shall be paid in cash to
the Trustee by the Company and credited to such Director’s Deferred Compensation
Account.
     4.3 ADJUSTMENT OF ACCOUNTS. As of December 31 of each year and on such
other dates as the Committee directs, the fair market value of the assets of the
Trust allocated to all Deferred Compensation Accounts (the “Trust Fund”) shall
be determined by the Trustee.
     4.4 INVESTMENT OF ASSETS. The assets of the Trust Fund shall be held by the
Trustee in the name of the Trust. As amounts are received by the Trustee, it
shall invest the funds pursuant to the Trust Agreement. If any applicable law or
regulation prohibits the Company from directing the Trustee to invest the funds
in Company stock upon receipt of the funds by the Trustee, the Company will
direct the Trustee to hold the funds in a money market fund until such funds can
be invested in Company stock.
     4.5 ASSETS HELD IN CASH. The Trustee may, in its sole discretion, maintain
in cash such amounts as it deems necessary. Amounts maintained in cash by the
Trustee shall be kept to a minimum consistent with the duties and obligations of
the Trustee as set forth in the Trust Agreement and shall not be required to be
invested at interest.
ARTICLE V
PAYMENT OF ACCOUNTS
     5.1 TIME OF PAYMENT. Distribution of a Director’s account shall commence
upon the earliest of: (i) within thirty days after the date the Director attains
either age fifty-five, age sixty, age sixty-five, age seventy, or, if the
Director is still serving on the Board at age seventy, the date of his or her
termination as a Director due to resignation, retirement, death or otherwise, as
specified by the Director on the Election Form, (ii) within thirty days after
the Director’s termination as a Director due to resignation, retirement, death
or otherwise or (iii) within thirty days after the date of an occurrence of a
Change in Control.
     5.2 METHOD OF DISTRIBUTION. Each deferred Compensation Account shall be
distributed to the Director either in a lump sum or in equal annual installments
over a period of not more than ten years as specified in each Director’s
Election Form. Deferred Compensation Accounts shall be distributed in kind.
     5.3 HARDSHIP DISTRIBUTIONS. Prior to the time a Director’s account becomes
payable, the Committee, in its sole discretion, may elect to distribute all or a
portion of a Director’s account in the event such Director requests a
distribution on account of severe financial hardship. For purposes of this Plan,
severe financial hardship shall be deemed to exist in the event the Committee
determines that a Director needs a distribution to meet immediate and heavy
financial needs resulting from a sudden or unexpected illness or accident of the
Director, his spouse or his dependent (as defined in Section 152(a) of the
Internal Revenue Code), loss of the Director’s property due to casualty, or
other

- 4 -



--------------------------------------------------------------------------------



 



similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Director. A distribution based on financial
hardship shall not exceed the amount required to meet the immediate financial
need created by the hardship.
     5.4 DESIGNATION OF BENEFICIARY. Upon the death of a Director, his or her
account shall be paid to the beneficiary or beneficiaries designated by him or
her. If there is no designated beneficiary, or no designated beneficiary
surviving at a Director’s death, payment of a Director’s account shall be made
to his or her estate. Beneficiary designations shall be made in writing. A
Director may designate a new beneficiary or beneficiaries at any time by
notifying the Committee.
     5.5 TAXES. In the event any taxes are required by law to be withheld or
paid from any payments made pursuant to the Plan, the Trustee shall deduct such
amounts from such payments and shall transmit the withheld amounts to the
appropriate taxing authority.
ARTICLE VI
CREDITORS AND INSOLVENCY
     6.1 CLAIMS OF THE COMPANY’S CREDITORS. All assets held in trust pursuant to
the provisions of this Plan, and any payment to be made by the Trustee pursuant
to the terms and conditions of the Trust, shall be subject to the claims of
general creditors of the Company, including judgment creditors and bankruptcy
creditors. The rights of a Director or his or her beneficiaries to any assets of
the Trust Fund shall be shall be no greater than the rights of an unsecured
creditor of the Company.
     6.2 NOTIFICATION OF INSOLVENCY. In the event the Company becomes insolvent,
the Board of Directors of the Company and the chief executive officer of the
Company shall immediately notify the Trustee of that fact. The Trustee shall not
make any payments from the Trust Fund to any Director or any beneficiary under
the Plan after such notification is received or at any time after the Trustee
has knowledge of such insolvency. Under any such circumstance, the Trustee shall
deliver any property held in the Trust Fund only as a court of competent
jurisdiction may direct to satisfy the claims of the Company’s creditors. For
purposes of this Plan, the Company shall be deemed to be insolvent if the
Company is subject to a pending voluntary or involuntary proceeding as a debtor
under the United States Bankruptcy Code, as amended, or is unable to pay its
debts as they mature.
ARTICLE VII
ADMINISTRATION
     7.1 AUTHORIZATION OF COMMITTEE. The Board of Directors of the Company shall
delegate to the Committee the authority to administer the Plan.
     7.2 POWERS OF THE COMMITTEE. The Committee shall administer the Plan and
resolve all questions of interpretation arising under the Plan with the help of
legal counsel, if necessary. Whenever directions, designations, applications,
requests or other notices are to be given by a Director under the Plan, they
shall be filed with the Committee. The Committee shall have no discretion with
respect to Plan contributions or distributions but shall act in an
administrative capacity only.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.1 TERM OF PLAN. The Company reserves the right to amend or terminate the
Plan at any time; provided, however, that no amendment or termination shall
affect the rights of Directors to amounts previously credited to their accounts
pursuant to Section 4.2. The Trust shall remain in effect until such time as the
entire corpus of the Trust Fund has been distributed pursuant to the terms of
the Plan.
     8.2 ASSIGNMENT. No right or interest of any Director (or any person
claiming through or under such Director) other than the surviving spouse of such
Director after he or she is deceased in any, benefit or payment herefrom shall
be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of such Director.
     In addition, a Director or beneficiary shall have no rights against or
security interest in the assets of the Trust Fund and shall have only the
Company’s unsecured promise to pay benefits. All assets of the Trust Fund shall
remain subject to the claims of the Company’s general creditors.
     8.3 TAXES. This Plan is intended to be treated as an unfunded deferred
compensation plan under the Internal Revenue Code. It is the intention of the
Company that the amounts deferred pursuant to this Plan shall not be included in
the gross income of the Directors or their beneficiaries until such time as the
deferred amounts are distributed from the Plan. If, at any time, it is
determined that amounts deferred pursuant to the Plan are currently taxable to
the Directors or their beneficiaries, the Trust shall terminate and any amounts
held in the Trust Fund shall be distributed immediately to the Directors or
their beneficiaries. Notwithstanding the foregoing, the Company shall not be
obligated to guarantee any particular tax result for a Participant with respect
to any income recognized by the Participant in connection herewith, and the
Participant shall be responsible for any taxes imposed on the Participant in
connection herewith.
     8.4 COMPLIANCE WITH SECTION 409A OF THE CODE. It is intended that this Plan
comply with the provisions of Section 409A of the Code. The Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of individual Directors).
     8.5 EFFECTIVE DATE OF PLAN. The Prior Plan was originally effective as of
January 1, 1991, and was amended as of October 18, 2001, amended and restated as
of February 19, 2004 and amended and restated as of April 30, 2004. This Plan
was formed this 15th day of February, 2007 as a result of a spin-off from the
Prior Plan, effective January 1, 2005.

                                  THE LAMSON & SESSIONS CO.    
 
                   
Date:
  February 15, 2007                
 
                   
 
                   
 
          By:   /s/ James J. Abel    
 
             
 
   
 
          Title:   James J. Abel
Executive Vice President, Treasurer,
Secretary and Chief Financial Officer    
 
             
 
   

- 6 -